EXHIBIT 10.34

SUBLEASE AGREEMENT

THIS SUBLEASE AGREEMENT, (“Sublease”), made and entered into effective the 19th
day of January, 2010, by and between J & J PROPERTIES, L.L.C., a Kansas Limited
Liability Company (“Lessor”), J & J PRINTING. INC., a Kansas Corporation
(“Sublessor”) and ICOP DIGITAL, INC., a Colorado corporation, (“Sublessee”).

WITNESSETH:

WHEREAS, Lessor owns the office buildings located at 16701 W. 116th Street,
Lenexa, Ks 66219, (collectively referred to as the “Premises”); and

WHEREAS, Sublessor has entered into a Lease Agreement dated March 15, 2005 under
the terms of which Sublessor leases the Premises from the Lessor; and

WHEREAS, Sublessee desires a sublease of a portion of the Premises and the
parties desire to enter into a Sublease Agreement defining all rights, duties,
and liabilities of the parties hereto.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

1. Sublease. Sublessor hereby subleases to Sublessee two (2) rooms within the
Premises, comprised of approximately 625 square feet, as depicted on Exhibit “A”
attached hereto. Sublessee shall also be entitled to the use of all common areas
of the Premises and the right to utilize nine (9) additional parking spaces
associated with the Premises. The parking spaces allocated herein are in
addition to the six (6) spaces granted to Sublessee pursuant to that certain
Parking License previously entered into between the parties.

2. Term of Sublease. The term of this Sublease shall be for an initial term of
three (3) years, commencing July 1, 2010 and ending June 30, 2013. Sublessee is
hereby granted a series of renewal options, as follows: (i) a term of One
(1) year from July 1, 2013 to June 30, 2014; (ii) a term of One (1) year from
July 1, 2014 to June 30, 2015; and (iii) a term of Five (5) years from July 1,
2015 to June 30, 2020. Each such renewal option shall be exercised by the
Sublessee giving the Sublessor not less than ninety (90) days advanced written
notice prior to the expiration of the then current term of the Sublease.
Regardless of the foregoing, either party may terminate this Sublease upon the
giving of not less than ninety (90) days advanced written notice.

3. Rent: In consideration of the leasing of the Premises, Sublessee covenants,
stipulates and agrees to pay to Sublessor monthly rental in the amount of
$1,500.00 per month throughout the term of the Sublease and any extensions
thereof.

4. Repair, Services and Utilities. Except as provided for in paragraph 5,
Sublessor, at its sole cost, shall at all time repair and maintain the Premises
in a good state of repair and shall furnish all water, gas, electric, janitorial
services and general office supplies as well as other services necessary or
advisable for the general operation of the Premises. Sublessor shall provide
Sublessee with access to telephone and internet connectivity, but any such
services and charges shall be separately billed and remain the sole
responsibility of the Sublessee.



--------------------------------------------------------------------------------

5. Sublessee’s Duty to Repair Damage to the Premises: Neither Sublessee nor or
its employees, agents or invitees shall damage any portion of the Premises and
Sublessee shall, at its sole cost and expense, promptly repair to Sublessor’s
satisfaction any damage or injury to the Premises caused by Sublessee or its
employees, agents or invitees, excluding ordinary wear and tear. If Sublessee
fails to repair the Premises as required by this provision, Sublessor may, upon
ten (10) days’ prior written notice to Sublessee, perform such repair on behalf
of Sublessee. In such case, Sublessee shall reimburse Sublessor as additional
rent for all costs incurred in performing such repair within ten (10) days of
Sublessor’s notice of the amount so due hereunder. It is specifically understood
and agreed by the parties hereto that the Sublessee’s obligations under this
section shall survive the expiration of the term or any holdover period.

6. Taxes: Sublessor covenants and agrees to pay all real estate taxes, and
installments of special taxes, tax bills and assessments, which may be levied
and assessed against the Premises and improvements thereon or on the driveways,
streets, or sidewalks upon or adjacent to the same which are due and payable
during the term of this Sublease at the time that such taxes and installments of
such taxes, tax bills and assessments become due and payable.

7. Governmental Requirements: Sublessor and Sublessee agrees to comply, at their
sole cost and expense, with the requirements of all applicable, existing and
future laws, orders, ordinances and regulations which shall impose any duty upon
the use or occupancy of the Premises.

8. Use of Premises: Sublessee covenants, warrants and represents to Sublessor
that the Premises shall be used and occupied only for the purpose of technical
support and other ordinary business uses of Sublessee. Sublessee shall not use
the Premises for any other purpose without first having secured the written
consent of Sublessor. Sublessee shall occupy the Premises, conduct its business
and control its agents, employees, invitees and visitors in such a way as is
lawful, reputable and will not create any nuisance or otherwise interfere with,
annoy or disturb any neighbor.

9. Inspection: Sublessor and Sublessor’s agents, employees and independent
contractors, shall have the right to enter upon the Premises at any and all
reasonable times to inspect the same for any purpose pertaining to the rights of
Sublessor.

10. Indemnification and Insurance:

(a) Sublessee covenants at all times to save Sublessor harmless from all loss,
liability, cost or damages that may occur or be claimed with respect to any
person or persons, corporation, or property on or about the Premises resulting
from any act done or omission by or through Sublessee, its agents, employees,
invitees, or any person on the Premises by reason of Sublessee’s use or
occupancy or resulting from Sublessee’s non-use or possession of the Premises
and any and all loss, cost, liability, or expense resulting therefrom. Sublessee
further covenants and agrees to maintain at all times during the term of this
Sublease, broad form commercial general public liability insurance with a
responsible insurance company, licensed to do business

 

2



--------------------------------------------------------------------------------

in the state in which the Premises are located and satisfactory to Sublessor,
properly protecting and indemnifying Sublessor and Sublessor’s mortgagees (if
any) for a single combined limit of not less than one million ($1,000,000)
dollars for personal injury, bodily injury, death or property damage with
respect to the Premises. Sublessee shall furnish Sublessor with a certificate or
certificates of insurance regarding such insurance so maintained by Sublessee,
naming Sublessor and Sublessor’s mortgagees as additional insureds and stating
that such insurance may not be modified or cancelled, nor the coverage
thereunder reduced, except upon thirty (30) days’ prior written notice to
Sublessor and Sublessor’s mortgagees.

(b) Sublessor covenants at all times to save Sublessee harmless from all loss,
liability, cost or damages that may occur or be claimed with respect to any
person or persons, corporation, or property on or about the Premises resulting
from any act done or omission by or through Sublessor, its agents, employees,
invitees, or any person on the Premises by reason of Sublessor’s use or
occupancy or resulting from Sublessor’s non-use or possession of the Premises
and any and all loss, cost, liability, or expense resulting therefrom.

11. Hazard Insurance: At all times during the continuance of the term of this
Sublease or any extension thereof, Sublessor shall at its own expense, keep all
improvements forming part of the real estate now or thereafter or within
Premises to the extent obtainable, insured against loss by standard fire and
extended coverage in an amount equal to their full insurable value which such
insurance shall be placed in a solvent incorporated insurance company approved
by Sublessor, said company being then licensed to do business in the State of
Kansas.

Sublessee shall comply with all insurance regulations and adhere to fire
regulations required by Sublessor’s insurance carrier and governmental
regulations in the jurisdiction where the Premises are located so the lowest
insurance rates consistent with the use of the Premises permitted by this
Sublease may be obtained, and shall not permit anything in or about the Premises
which would make void or voidable any insurance now or hereafter on the
Premises.

Sublessee, at is sole option, shall, throughout the term and at its expense,
maintain “all risk” (fire, extended coverage, theft, vandalism, etc.) coverage
on all of Sublessee’s personal property and fixtures (and the personal property
and fixtures of any third parties) in or on the Premises in an amount equal to
the replacement cost thereof, it being understood that Sublessor shall carry no
insurance whatever on any of Sublessee’s personal property or fixtures.

12. Alterations: Sublessee shall not make any alterations, additions,
improvements or changes in or to the demised Premises without the advance
written consent of Sublessor. Notwithstanding anything herein to the contrary,
Sublessor shall not be deemed to have authorized any alternations, additions,
improvements, and changes made to or on the demised Premises. Sublessor shall
have and reserve the right to enter upon the demised Premises at all reasonable
times to post such notices in such locations on the Premises as Sublessor deems
necessary to protect the interest of Sublessor against mechanics or other liens
arising out of any work done or caused to be done on the demised Premises by
Sublessee.

 

3



--------------------------------------------------------------------------------

13. Sublessor’s Right Of Entry: Sublessor and/or Sublessor’s agents may enter
the Premises at reasonable hours to examine the same and to do anything
Sublessor may be required to do hereunder or which Sublessor may deem necessary
for the good of the Premises, and, Sublessor may display a sign on and show the
Premises for lease or sale at any time. Sublessor’s entry into the Premises
shall not unreasonably interfere with Sublessee’s business conducted therein.
Notwithstanding the foregoing, the preceding sentence shall be of no force or
effect with respect to any entry by Sublessor made for the purpose of (a) curing
Sublessee’s defaults (including without limitation by collecting late rent) or
(b) responding to emergencies. Sublessor shall have no liability to Sublessee
for any damage, inconvenience or interference with the use of the Premises by
Sublessee resulting from Sublessor’s performance of maintenance or repair work.

14. Signs and Advertisements: Sublessee shall not put upon nor permit to be put
upon any part of the Premises any signs, billboards, or advertisements whatever,
including real estate signs, without the prior written consent (which shall not
be unreasonably withheld) of Sublessor and subject to any applicable
governmental laws, ordinances, regulations and other applicable requirements.
Sublessee shall remove all such signs by the termination date of this Sublease.
The installations and removals shall be made in such manner as to avoid damage
or defacement of the building and other improvements, and Sublessee shall repair
any damage or defacement, including without limitation, discoloration caused by
such installation and/or removal.

15. Assignment and Subletting: Sublessee shall not have the right to assign this
Sublease or to sublet the whole or any part of the Premises without prior
written consent of Sublessor in each and every instance.

16. Surrender of Premises: Upon the expiration or other termination of the term
of this Sublease, Sublessee shall quit and surrender unto said Sublessor the
demised Premises, in good order and condition, ordinary wear and damage by the
elements excepted. Sublessee shall remove at Sublessee’s cost, all of
Sublessee’s personal property which shall be readily movable without injury to
the Premises. Upon the removal of said property, Sublessee shall restore the
Premises to their original condition, ordinary wear and damage by the elements
excepted, at Sublessee’s cost and expense. In the event of the failure to remove
all of said property, Sublessor may cause all of said property to be removed at
the expense of Sublessee and Sublessee hereby agrees to pay all costs and
expenses thereby incurred. All additions, fixtures or improvements except
personal property which shall be readily movable without injury to the Premises
shall be and remain as part of the Premises at the expiration of the Sublease.

17. Default And Remedies: In the event: (a) Sublessee fails to comply with any
term, provision, condition or covenant of this Sublease; (b) Sublessee deserts,
vacates or abandons the Premises; (c) any petition is filed by or against
Sublessee under any section or chapter of the Federal Bankruptcy Act, as
amended, or under any similar law or statute of the United States or any state
thereof; (d) Sublessee becomes insolvent or makes a transfer in fraud of
creditors; (e) Sublessee makes an assignment for benefit of creditors;
(f) Sublessee shall commit waste in or about the Premises; or (g) a receiver is
appointed for Sublessee or any of the assets of Sublessee, then in any of such
event, Sublessee shall be in default. With the exception of a monetary

 

4



--------------------------------------------------------------------------------

default, for which no notice is necessary, upon the occurrence of a non-monetary
default, Sublessor shall give Sublessee written notice of such event of default
and the right to cure such non-monetary default for a period of Thirty (30) days
from the date of notice. Upon the occurrence of a monetary default or the
failure to timely cure a non-monetary default, Sublessor shall have the option
to any remedy permitted by law.

18. Notices: All notices required under this Sublease shall be deemed to be
properly served if delivered in writing personally or sent by registered mail to
the appropriate party as follows:

 

Lessor:    J & J Printing, Inc.    16701 W. 116th Street    Lenexa, Ks 66219
Sublessor:    J & J Properties, LLC    16701 W. 116th Street    Lenexa, Ks 66219
Sublessee:    ICOP Digital, Inc.    16801 W. 116th Street    Lenexa, Ks 66219

or to any other address which the party may have designated in writing. Notices
for purposes of this Sublease shall be deemed to have been received when mailed
or hand delivered as provided in this paragraph.

19. Waiver: The rights and remedies of Sublessor under this Sublease, as well as
those provided or accorded by law, shall be cumulative, and none shall be
exclusive of any other rights or remedies hereunder or allowed by law. A waiver
by Sublessor of any breach or breaches, default or defaults of Sublessee
hereunder shall not be deemed or construed to be a continuing waiver of such
breach or default nor as a waiver of or permission, expressed or implied, for
any subsequent breach or default, and it is agreed that the acceptance by
Sublessor of any installment of rent subsequent to the date the same should have
been paid hereunder, shall in no manner alter or affect the covenant and
obligation of Sublessee to pay subsequent installments of rent promptly upon the
due date thereof. No receipt of money by Sublessor after the termination in any
way of this Sublease shall reinstate, continue or extend the term.

20. Successors: The provisions, covenants and conditions of this Sublease shall
bind and inure to the benefit of the legal representatives, heirs, successors
and assigns of each of the parties hereto, except that no assignment or
subletting by Sublessee without the written consent of Sublessor shall vest any
right in the assignee or sublessee of Sublessee.

21. Mechanic’s Liens: Sublessee shall not permit any mechanic’s or materialmen’s
liens arising from any work or materials requested or suffered by Sublessee and
affecting the Premises to be filed prior to, during or after the expiration of
the term, and if any such lien if filed, Sublessee agrees to remove such lien
within ten (10) days thereafter. If Sublessee shall fail to clear any such lien
within such ten (10) day period, Sublessor shall have the right to remove such
lien (by bonding or otherwise) at Sublessee’s sole cost and expense, and
Sublessee shall reimburse Sublessor for such removal (together with Sublessor’s
expense therefor) upon demand. Sublessee’s failure to clear any such liens shall
be a default hereunder.

 

5



--------------------------------------------------------------------------------

22. Force Majeure: Sublessor shall not be required to perform any covenant or
obligation in this Sublease, or be liable in damages to Sublessee, so long as
the performance or non-performance of the covenant or obligation is delayed,
caused by or prevented by an act of God or force majeure.

23. Binding Effect: This Sublease and all provisions, covenants and conditions
thereof shall be binding upon and inure to the benefit of the heirs, legal
representatives, successors and assigns of the parties hereto except that no
person, firm, corporation or court officer holding under or through Sublessee in
violation of any of the terms, provisions or conditions of this Sublease shall
have any right, interest or equity in and to this Sublease, the terms of this
Sublease and the Premises covered by this Sublease.

24. Severable Clause: In the event that at any future time one or more clauses
of this Sublease shall be held to be void by any Court of competent jurisdiction
or for any reason, such clauses shall be deemed to be severable and the
remainder of this Sublease shall be deemed to be valid and in full force and
effect.

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
the day and year first above written.

 

Lessor:   J & J PRINTING, INC.,      a Kansas Limited Liability Company     

 

     Name:  

 

     Title:  

 

   Sublessor:   J & J PROPERTIES, L.L.C.,      a Kansas Limited Liability
Company     

 

     Name:  

 

     Title:  

 

   Sublessee:   ICOP DIGITAL, INC.,      a Colorado Corporation     

 

     DAVID C. OWEN, CEO   

 

6